DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Jenei on 1/05/2022.

The application has been amended as follows: 

Claim 1 is amended to read:
Claim 1. A method of making one or more soft pretzel bites, comprising: 
providing one or more conveyors proximately beneath a sequence of: 
one or more disc cutters; 
one or more wheel cutters; 
one or more cone rollers; 
one or more lateral cutting guillotines; 
a caustic bath; and 
an oven; 
conveying a dough sheet to the one or more disc cutters that separate and trim a dough sheet into parallel one or more dough strips; 


conveying one or more dough strips to the one or more cone rollers that roll each one of the one or more of the transverse slotted dough strips into a respective rolled dough strip, exposing each transverse slot across the rolled dough strip; 
conveying the rolled dough strip to the one or more lateral cutting guillotines that transversely cut each rolled dough strip into one or more dough bites; 
conveying the one or more dough bites through a caustic bath that washes each dough bite in a caustic solution; and 
conveying the washed dough bites through the oven that bakes the washed dough bite into a soft pretzel bite, 
wherein each transverse slot allows a volume of the soft pretzel bite to increase without being constrained by a pretzel skin formed around each transverse slot to aerate an interior of each pretzel bite.

2. Claims 5-6 are canceled.





Reasons for Allowance
Claims 1 and 11-15 are allowed.
The prior art does not disclose, teach nor fairly suggest a method of making soft pretzel bites wherein after the steps of: cutting a dough sheet into parallel one or more dough strips; and cutting a series of transverse slots on one lateral side of the one or more dough strips, each transverse slot terminating a proximal distance to the one lateral side and spaced so that at least one transverse slot is received in each eventual pretzel bite and extending beyond a midpoint of the respective dough strip; a step of rolling each of the one of the one or more of the transverse slotted dough strips into a respective rolled dough strip, exposing each transverse slot across the rolled dough strip occurs.
The closest prior art, as previously applied, rolls the dough prior to cutting the traverse slots.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793